Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00029-CR

                                       Kimberly Ann RANGEL,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 11-2315-CR
                           Honorable William D. Old, III, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 12, 2014

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Kimberly Ann Rangel pled guilty to forgery of a financial instrument and received deferred

adjudication community supervision for a term of four years on March 20, 2012. On August 5,

2013, the State filed a motion to adjudicate guilt and revoke her community supervision alleging

that Rangel had violated multiple conditions of her community supervision, including failing to

report to her probation officer on ten separate occasions (Condition No. 6), failing to timely notify

her probation officer of a change in her employment status (Condition No. 7), failing to obtain

written permission before leaving Guadalupe County on two occasions (Condition No. 11), failing
                                                                                       04-14-00029-CR


to pay fines, costs and fees (Condition Nos. 12, 13 15, 16, 21), failing to timely notify her probation

officer of a change in residence (Condition No. 20), failing to perform community service

restitution hours as scheduled (Condition No. 24), and failing to enroll in assigned classes

(Condition Nos. 28, 30). An amended motion filed by the State on October 17, 2013 alleged that

Rangel also violated Condition No. 1 by committing the offense of assault/bodily injury—family.

At the hearing, Rangel pled “true” to all of the alleged violations. The trial court adjudicated

Rangel guilty and revoked her community supervision. The court sentenced Rangel to eighteen

months’ imprisonment in a state jail facility and assessed $245 in court costs. Rangel now appeals.

We affirm the trial court’s judgment.

        Rangel’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this

appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Rangel with a copy of the brief and motion to

withdraw, and informed her of her right to review the record and file her own pro se brief. See

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns

v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Rangel did not file a

pro se brief.

        After reviewing the record and counsel’s brief, we conclude there is no reversible error and

agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-

27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed. See id.

Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d

at 177 n.1.
                                                 -2-
                                                                                       04-14-00029-CR


       No substitute counsel will be appointed. Should Rangel wish to seek further review of this

case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition

for discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition

for discretionary review must be filed with this court, after which it will be forwarded to the Texas

Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3.

Any petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                  Rebeca C. Martinez, Justice


DO NOT PUBLISH




                                                 -3-